Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          February 1, 2022

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II

    In the Matter of the Personal Restraint of:
                                                          No. 55851-3-II
    DELANE MICHAEL DUFLOTH,
                                                          UNPUBLISHED OPINION
                   Petitioner.



          LEE, C.J. — Delane M. Dufloth seeks relief from personal restraint imposed following his

2021 pleas of guilty to bail jumping under two Kitsap County cause numbers, 18-1-01260-18 and

18-1-01867-18.1 He argues that because the two bail jumping convictions arise out of the same

failure to appear, they violate double jeopardy.

          The State concedes that under State v. O’Brien, 164 Wn. App. 924, 928-29, 267 P.3d 422

(2011), multiple convictions for bail jumping under different cause numbers arising out of the

same failure to appear violate double jeopardy.

          We accept the State’s concession. Accordingly, we grant Dufloth’s petition, reverse the

bail jumping conviction in cause number 18-1-01867-18, and remand to the trial court to vacate

the conviction for and dismiss with prejudice the charge of bail jumping in cause number 18-1-

01867-18.




1
     Dufloth pleaded guilty to other charges in both cause numbers, but they are not at issue here.
No. 55851-3-II



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Worswick, J.




 Glasgow, J.




                                                2